DETAILED ACTION
This office action is in response to the communication received on 03/23/2020 concerning application no. 16/826,542 filed on 03/23/2020.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 03/22/2022. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0032772 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 12-14, recite “a time corresponding to a first time with respect to a second switching point at which the output signal is switched from the second signal to the first signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “time” element first recited in the claim element is associated to the first time that is claimed to be prior to first time switch (Lines 7-10) or is associated to the second switching time that is claimed to occur after the first switch time (Lines 13-14).
For purposes of examination, the Office is considering time to be associated to the second switch time that goes back to the first signal for the first direction.

Claim 3 is indefinite for the following reasons:
Line 2, recites “rotate the transducer module in a same direction”. This element is indefinite. It would be unclear to one with ordinary skill in the art what the transducer is rotating in the same direction as. The rotation can be in accordance to the driving device or the probe as a whole.
For purposes of examination, the Office is considering the direction to be the same as the driving device.
Lines 3, recite “a point in time”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “point in time” is the same as the “first switching time point”, “the second switching time point” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering point in time to be either first or second switch.

Claim 5 is indefinite for the following reasons:
Lines 2-3, recite “a third switching time…second signal to the first signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the switch between the second signal to first signal is referred to as given the fact that claim 1 establishes that the second switching time is responsible for the switch from the second to first signal. That is, the second switching signal has established that the second signal changes to first signal. If the signal is alternated again, the third switch should return to the second signal.
For purposes of examination, the Office is considering the third signal to return to the second signal.

Claim 6 is indefinite for the following reasons:
Line 2, recites “a fourth switching time”. This claim element is indefinite. This claim depends on claim 1. It would be unclear to one with ordinary skill in the art what the third switching time is and how it relates the claimed invention.
For purposes of examination, the Office is considering a third switching time to be present.
Lines 2-3, recite “a fourth switching time…first signal to the second signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the switch between the first signal to the second signal is referred to as given the fact that claim 1 establishes that the first switching time is responsible for the switch from the first to second signal. That is, the first switching signal has established that the first signal changes to second signal. If the signal is alternated again, the fourth switch should return to the first signal.
For purposes of examination, the Office is considering the third signal to return to the second signal.

Claim 9 is indefinite for the following reasons:
Line 4, recite “an input”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “input” is the same as the “input” established in line 2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the inputs to be the same.
Line 6, recite “an input”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “input” is the same as the “input” established in line 2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the inputs to be the same.

Claim 12 is indefinite for the following reasons:
Lines 4, recites “a time”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “time” is the same as the “first time”, “second time”, or “time corresponding to a first time with respect to a second switching time point” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the time to be different.
Line 4, recites “a time corresponding to the backlash value”. This claim element is indefinite. It would be unclear to one with ordinary skill what time corresponds to backlash values as claim 1 establishes that the backlash value is a difference value between the first and second times. That is, the claim does not establish the relationship of time to a backlash value. Rather, it is associated to a time difference.
For purposes of examination, the Office is considering the backlash is associated to the time difference.

Claim 13 is indefinite for the following reasons:
Lines 4, recite “an angle corresponding to the backlash value”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the backlash value is associated to a geometric value as claim 13 establishes or to a time difference value as claim 1 establishes.
For purposes of examination, the Office is considering the backlash to be associated to time difference.
Line 5, recite “a rendering image of the ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “rendering image” is the same as the “rendering image corresponding to the first direction” or “rendering image corresponding to the second direction” established in lines 2-3 or is a separate and distinct feature. 
For purposes of examination, the Office is considering rendering image to be different.

Claim 14 is indefinite for the following reasons:
Line 2, recite “a time difference”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “time difference” is the same as the “time difference” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the time difference to be the same.
Lines 3, recites “a time”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “time” is the same as the “first time”, “second time “, or “time corresponding to a first time with respect to a second switching time point” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the time to be different.

Claim 15 is indefinite for the following reasons:
Lines 4, recite “a point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the point is considered to be a time point or a physical point in relation to the central axis.
For purposes of examination, the Office is considering point to be a time point.
Line 5, recite “a point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “point” is the same as the “point” established in line 4 or is a separate and distinct feature. 
For purposes of examination, the Office is considering points to be the same.
Line 6-7, recite “rotating in the second direction by the error time in the first direction”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the rotation is occurring in the first direction or the second direction.
For purposes of examination, the Office is considering the rotation to be possible in both directions.
Lines 6-7, recite “rotating in the second direction…as the central axis of the transducer module”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the direction the central axis is associated to. The lines 3-4 of the claim establish the central axis to the first direction. The claim element in question appears to establish that the central axis is associated to the second direction.
For purposes of examination, the Office is considering the central axis to be associated to the first direction.

Claim 16 is indefinite for the following reasons:
Lines 14-16, recite “a time corresponding to a first time with respect to a second switching point at which the output signal is switched from the second signal to the first signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “time” element first recited in the claim element is associated to the first time that is claimed to be prior to first time switch (Lines 8-9) or is associated to the second switching time that is claimed to occur after the first switch time (Lines 15-16).
For purposes of examination, the Office is considering time to be associated to the second switch time that goes back to the first signal for the first direction.

Claim 18 is indefinite for the following reasons:
Line 2, recites “rotate the transducer module in a same direction”. This element is indefinite. It would be unclear to one with ordinary skill in the art what the transducer is rotating in the same direction as. The rotation can be in accordance to the driving device or the probe as a whole.
For purposes of examination, the Office is considering the direction to be the same as the driving device.
Lines 3, recite “a point in time”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “point in time” is the same as the “first switching time point”, “the second switching time point” established in claim 16 or is a separate and distinct feature. 
For purposes of examination, the Office is considering point in time to be either first or second switch.

Claim 20 is indefinite for the following reasons:
Line 1, recites “The method of claim 1”. This claim element is indefinite. The claim 1 is an apparatus claim regarding an ultrasound imaging apparatus. 
For purposes of examination, the Office is considering the claim 20 to be an apparatus claim dependent on claim 1.
Lines 3-4, recite “a third switching time…second signal to the first signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the switch between the second signal to first signal is referred to as given the fact that claim 16 establishes that the second switching time is responsible for the switch from the second to first signal. That is, the second switching signal has established that the second signal changes to first signal. If the signal is alternated again, the third switch should return to the second signal.
For purposes of examination, the Office is considering the third signal to return to the second 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-13, are 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245).

	Regarding claim 1, Song teaches an ultrasound imaging apparatus, comprising:
an ultrasound probe (Probe 500) including a transducer module including an ultrasound transducer array (Abstract teaches that the ultrasound probe has a transducer. Transducer 510), a driving device configured to rotate the transducer module (Abstract teaches that the ultrasound probe has a driving device. Driving motor 521);
a controller (Controller 330) configured to determine a first time for which the first signal is output as the transducer module rotates in a first direction (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction), control the driving device 10to switch the rotating direction of the transducer module from the first direction to a second direction at a first switching time point at which an output signal is switched from the first signal to the second signal (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CCW direction as it switches from the CW direction), control the driving device to switch the rotating direction of the transducer module one or more times during a time corresponding to the first time with respect to a second switching time point at which 15the output signal is switched from the second signal to the first signal after the first switching time point (Fig. 7 shows the control of the motor and the transducer is altered back to the CW direction after the second time), determine a second time for which the first signal is output after the second switching time point (Fig. 7 shows the CW direction is performed again based on the motor switch), and determine a backlash value on the basis of a difference value between the first time and the second time (Fig. 7 shows the backlash between the switch from the CW to the CCW directions. Paragraph 0108 teaches that the backlash occurs by the delayed gap. Paragraph 0021 teaches that the time difference allows for the determination of the backlash value. Paragraphs 0144 and 146-147 teach that the backlash is calculated by observing the change in time between sensors associated to the transducer and the motor during the CW and CCW alteration. The backlash is then used in the determination of blur removal).  
However, Song is silent regarding an ultrasound imaging apparatus, comprising:
a 5magnet configured to rotate as a result of rotation of the transducer module, and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet.
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Irioka teaches an ultrasound imaging apparatus, comprising: 
an ultrasound probe (Probe 1) including a transducer module including an ultrasound transducer array (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1), a driving device configured to rotate the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1 that moves in the x and directions), a magnet configured to rotate as a result of rotation of the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the magnetic members 121 and 122 are able to provide the provide magnetic flux. They are installed on the cylinder 111 and are used to monitor angular change. Fig. 2 shows the rotation in the x and y directions), and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet (Col. 3, lines 61 to Col. 4, lines 23 teaches that the encoder 120 and the magnetoresistive element 124 are sensitive to changes in the magnetic flux. Col. 4, lines 32-64, teaches that the encoder 120 is able to obtain the angular signals 181 and 182 and determine the direction of rotation of the cylinder. The signals are produced based on the magnetic pattern relationship between the elements 121 and 122 with the magnetoresistive element 124). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song with Irioka’s teaching of a magnetic flux and a position sensor that functions based on magnetic flux. The use of an array of Song can be combined the motor assembly of Irioka. This modified apparatus would allow the user to image with an ultrasonic probe that is simple, lightweight, and inexpensive (Col. 1, line 30-35 of Irioka). Furthermore, the modification is an improved structure of a scan mechanism that allows for rotation (Col. 1, line 10-13 of Irioka).

Regarding claim 2, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, wherein the controller determines the backlash value by dividing the difference value between the first time and the second time by a number of times the rotating direction of the transducer module is switched during the time corresponding to the first time with respect to the second switching time point (Fig. 7 shows the backlash difference between the first and second times in the CW and CCW directions where the gap is marked with the backlash. In the instance of a single switch, the number of switches is one and the difference divided by one is the difference itself. Therefore, the difference is the backlash value).  

Regarding claim 3, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller controls the driving device to rotate the transducer module in a same direction within a preset time from a point in time at which the rotating direction of the transducer module is switched, during the time corresponding to the first time with respect to the 30second switching time point (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions).

Regarding claim 4, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	However, Song is silent regarding an ultrasound imaging apparatus, wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the 5second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor.  
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, another embodiment of Irioka teaches an ultrasound imaging apparatus, wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the 5second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song with another embodiment of Irioka’s teaching of a position sensor that outputs based on the relationship of the magnetic flux and the magnet. This modified apparatus would allow the user to image with an ultrasonic probe that is simple, lightweight, and inexpensive (Col. 1, line 30-35 of Irioka). Furthermore, the modification is an improved structure of a scan mechanism that allows for rotation (Col. 1, line 10-13 of Irioka).

Regarding claim 7, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, wherein the driving device further includes:  
25a motor configured to generate a rotating power for rotating the transducer module (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions); and 
a transmission device configured to transmit the rotary power of the motor to the transducer module (Fig. 8 shows the motor is able to rotate the transducer via a series of gears and driving shafts), 
wherein the controller controls the motor to rotate at a preset speed (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions).  

Regarding claim 8, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller controls the ultrasound probe to determine the backlash value when the ultrasound 48probe is connected to a main body of the ultrasound imaging apparatus (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction. Fig. 1 shows the connection of the probe 500 to the main body 100 via the male and female connector 140 and 145. Paragraph 0057 teaches the connection can be wireless. Paragraph 0104 teaches that the backlash is calculated and used as the error of the change in the alignment).  

Regarding claim 9, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, further comprising an inputter configured to receive an input from a user (Paragraph 0041 teaches the input unit 150. Paragraph 0064 teaches that the input can be done to control the ultrasound probe), 
5wherein the controller controls the ultrasound probe to determine the backlash value in response to receiving an input about photographing a three dimensional (3D) ultrasound image through rotation of the transducer module from the user, or receiving an input about determining the backlash value (Paragraph 0041 teaches the input unit 150. Paragraph 0064 teaches that the input can be done to control the ultrasound probe. The mode of imaging can be controlled. Paragraph 0066teaches the user input methods. Paragraph 0062 teaches that the image processor generates and ultrasound 3D image data. Paragraph 0095 teaches that the 3D data can be aligned. Paragraph 0104 teaches that the backlash is calculated and used as the error of the change in the alignment. Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction). 

Regarding claim 10, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller controls the ultrasound probe at preset time intervals to determine the backlash value (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions and the backlash induced by the alternation of direction due to the motor and transducer).  

Regarding claim 12, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller, when controlling the driving device to switch the rotating direction of the transducer module, controls the driving device to output a rotary power in a same direction during a time extended by a time corresponding to the backlash value to a preset time (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions and the backlash induced by the alternation of direction due to the motor and transducer. The motor activation is shown to occur during the period of the backlash). 

Regarding claim 13, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller shifts a rendering image corresponding to the first direction and a rendering image corresponding to the second direction from a central axis of the transduce module in directions corresponding thereto by an angle corresponding to the backlash value, to 30generate a rendering image of the ultrasound image (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions and the backlash induced by the alternation of direction due to the motor and transducer. The motor activation is shown to occur during the period of the backlash The images are shown to be generated in the CW and the CCW directions. The image in 7b shows the alignment to provide image correction. Paragraph 0149 teaches real-time backlash calculating).

Regarding claim 16, Song teaches a method of controlling an ultrasound imaging apparatus comprising an 15ultrasound probe including a transducer module including an ultrasound transducer array, a driving device configured to rotate the transducer module (Abstract teaches that the ultrasound probe has a transducer. Abstract teaches that the ultrasound probe has a driving device. Driving motor 521), the method 20comprising: 
determining a first time for which the first signal is output as the transducer module rotates in a first direction (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction),
controlling the driving device to switch the rotating direction of the transduce module from the first direction to a second direction at a first switching time point at 25which an output signal is switched from the first signal to the second signal (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CCW direction as it switches from the CW direction),
controlling the driving device to switch the rotating direction of the transducer module one or more times during a time corresponding to the first time with respect to a second switching time point at which the output signal is switched from the second signal to the first signal after the first switching time point (Fig. 7 shows the control of the motor and the transducer is altered back to the CW direction after the second time), 
30determining a second time for which the first signal is output after the second switching time point (Fig. 7 shows the CW direction is performed again based on the motor switch); and 
determining a backlash value on the basis of a difference value between the 50first time and the second time (Fig. 7 shows the backlash between the switch from the CW to the CCW directions. Paragraph 0108 teaches that the backlash occurs by the delayed gap. Paragraph 0021 teaches that the time difference allows for the determination of the backlash value. Paragraphs 0144 and 146-147 teach that the backlash is calculated by observing the change in time between sensors associated to the transducer and the motor during the CW and CCW alteration. The backlash is then used in the determination of blur removal).  
However, Song is silent regarding a method, comprising a magnet configured to rotate as a result of rotation of the transducer module, and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet.
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Irioka teaches method, comprising an 15ultrasound probe including a transducer module including an ultrasound transducer array (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1), a driving device configured to rotate the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1 that moves in the x and directions), module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1 that moves in the x and directions), a magnet configured to rotate as a result of rotation of the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the magnetic members 121 and 122 are able to provide the provide magnetic flux. They are installed on the cylinder 111 and are used to monitor angular change. Fig. 2 shows the rotation in the x and y directions), and module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the magnetic members 121 and 122 are able to provide the provide magnetic flux. They are installed on the cylinder 111 and are used to monitor angular change. Fig. 2 shows the rotation in the x and y directions), and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet (Col. 3, lines 61 to Col. 4, lines 23 teaches that the encoder 120 and the magnetoresistive element 124 are sensitive to changes in the magnetic flux. Col. 4, lines 32-64, teaches that the encoder 120 is able to obtain the angular signals 181 and 182 and determine the direction of rotation of the cylinder. The signals are produced based on the magnetic pattern relationship between the elements 121 and 122 with the magnetoresistive element 124).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song with Irioka’s teaching of a magnetic flux and a position sensor that functions based on magnetic flux. The use of an array of Song can be combined the motor assembly of Irioka. This modified method would allow the user to image with an ultrasonic probe that is simple, lightweight, and inexpensive (Col. 1, line 30-35 of Irioka). Furthermore, the modification is an improved structure of a scan mechanism that allows for rotation (Col. 1, line 10-13 of Irioka).

Regarding claim 17, modified Song teaches the method in claim 16, as discussed above.
Song further teaches a method, wherein the determining of the backlash includes determining the backlash value by dividing the difference value between the 5first time and the second time by a number of times the rotating direction of the transducer module is switched during the time corresponding to the first time with respect to the second switching time point (Fig. 7 shows the backlash difference between the first and second times in the CW and CCW directions where the gap is marked with the backlash. In the instance of a single switch, the number of switches is one and the difference divided by one is the difference itself. Therefore, the difference is the backlash value).  

Regarding claim 18, modified Song teaches the method in claim 16, as discussed above.
	Song further teaches a method, further comprising controlling the driving 10device to rotate the transducer module in a same direction within a preset time from a point in time at which the rotating direction of the transducer module is switched, during the time corresponding to the first time with respect to the second switching time point (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions).

Regarding claim 19, modified Song teaches the method in claim 16, as discussed above.
	However, Song is silent regarding method, wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet 20moves away from the position sensor.  
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, another embodiment of Irioka teaches a method, wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet 20moves away from the position sensor (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song with Irioka’s teaching of another embodiment of Irioka’s teaching of a position sensor that outputs based on the relationship of the magnetic flux and the magnet. This modified method would allow the user to image with an ultrasonic probe that is simple, lightweight, and inexpensive (Col. 1, line 30-35 of Irioka). Furthermore, the modification is an improved structure of a scan mechanism that allows for rotation (Col. 1, line 10-13 of Irioka).

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245) further in view of Ogasawara (US Patent No. 4,892,103).

Regarding claim 5, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Irioka teaches an ultrasound imaging apparatus, further comprises the determination of an output signal as the magnet moves toward the position sensor as a result of the transducer module rotating in the first direction (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
	However, the combination of Song and Irioka is silent regarding ultrasound imaging apparatus, wherein the controller determines a third switching time point at which the output signal is switched from 10the second signal to the first signal, and determines a time difference between the third switching time point and the first switching time point to be the first time.  
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Ogasawara teaches ultrasound imaging apparatus, wherein the controller determines a third switching time point at which the output signal is switched from 10the second signal to the first signal, and determines a time difference between the third switching time point and the first switching time point to be the first time (Col. 3, lines 11-16, teaches that the motor rotates the transducer about based on the pulse P21. Col. 3, lines 23-35, teaches that the pulses are according to the cycles Tn-1, Tn, and Tn+1. The difference of the third and the first times is shown to be the length of Tn in Fig. 3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Ogasawara’s teaching of a time difference measurement between two switching times. This modified apparatus would allow the user to image with improved resolution and pulse output (Col. 1, lines 29-34 of Ogasawara). Furthermore, the modification allows for the elimination of deviation of motion origin (Col. 1, lines 34-38 of Ogasawara).

Regarding claim 6, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Irioka teaches an ultrasound imaging apparatus, further comprises the determination of an output signal as the magnet moves away from the position sensor as a result of the rotating of the transducer module after the time corresponding to the first time with respect to the second switching time point (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
However, the combination of Song and Irioka is silent regarding an ultrasound imaging apparatus, wherein the controller determines a fourth switching time point at which the output signal is switched from the first signal to the second signal, and determines a time 20difference between the second switching time point and the fourth switching time point as the second time.
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Ogasawara teaches an ultrasound imaging apparatus, wherein the controller determines a fourth switching time point at which the output signal is switched from the first signal to the second signal, and determines a time 20difference between the second switching time point and the fourth switching time point as the second time (Col. 3, lines 11-16, teaches that the motor rotates the transducer about based on the pulse P21. Col. 3, lines 23-35, teaches that the pulses are according to the cycles Tn-1, Tn, and Tn+1. Fig. 4 shows the start of a cycle subsequent to the Tn+1 cycle; herein referred to as Tn+2. The difference between the Tn and Tn+2 is the Tn+1 length).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Ogasawara’s teaching of a time difference measurement between two switching times. This modified apparatus would allow the user to image with improved resolution and pulse output (Col. 1, lines 29-34 of Ogasawara). Furthermore, the modification allows for the elimination of deviation of motion origin (Col. 1, lines 34-38 of Ogasawara).

Regarding claim 20, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Irioka teaches an ultrasound imaging apparatus, further comprises the determination of an output signal as the magnet moves toward the position sensor as a result of the transducer module rotating in the first direction (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
However, the combination of Song and Irioka is silent regarding an ultrasound imaging apparatus, wherein the determining of the first time comprises: 
determining a third switching time point at which the output signal is switched 25from the second signal to the first signal; and 
determining a time difference between the third switching time point and the first switching time point.
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Ogasawara teaches an ultrasound imaging apparatus, wherein the determining of the first time comprises: 
determining a third switching time point at which the output signal is switched 25from the second signal to the first signal; and determining a time difference between the third switching time point and the first switching time point (Col. 3, lines 11-16, teaches that the motor rotates the transducer about based on the pulse P21. Col. 3, lines 23-35, teaches that the pulses are according to the cycles Tn-1, Tn, and Tn+1. The difference of the third and the first times is shown to be the length of Tn in Fig. 3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Ogasawara’s teaching of a time difference measurement between two switching times. This modified apparatus would allow the user to image with improved resolution and pulse output (Col. 1, lines 29-34 of Ogasawara). Furthermore, the modification allows for the elimination of deviation of motion origin (Col. 1, lines 34-38 of Ogasawara).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245) further in view of Goodnow et al. (PGPUB No. US 2007/0106155).

Regarding claim 11, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, further comprising:
an ultrasound imaging apparatus, further comprising: a 15display configured to display an ultrasound image (Paragraphs 0066-0069 teaches the display of ultrasound images for diagnosis. Fig. 7 teaches that the purpose of backlash determination is to resolve ultrasound image blur).
However, the combination of Song and Irioka is silent regarding an ultrasound imaging apparatus, further comprising: 
wherein the controller controls the display to output a notification or controls the ultrasound probe to determine the backlash value again when the backlash value exceeds a preset threshold value.  
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Goodnow teaches an ultrasound imaging apparatus, further comprising: 
wherein the controller controls the display to output a notification or controls the ultrasound probe to determine the backlash value again when the backlash value exceeds a preset threshold value (Paragraph 0027 teaches that the information of the NURD can be displayed on the display module. Paragraph0067 teaches that the correlation is compared to the threshold and the data table is displayed. The data table is edited in the case that the values exceed the threshold. Paragraph 0034 teaches that the correlation is done to known backlash data).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Goodnow’s teaching of the output of a backlash value. This modified apparatus would allow the user to significantly reduce or substantially eliminate angular geometric distortion (Paragraph 0010 of Goodnow). Furthermore, the modification allows for angular extent are accurate and reliable (Paragraph 0007 of Goodnow).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245) further in view of Kesner et al. (PGPUB No. US 2013/0190726).

Regarding claim 14, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	However, the combination of Song and Irioka is silent regarding an ultrasound imaging apparatus, wherein the controller determines a time difference between the first switching time point and the second switching time point as a third time, and determines a time shortened by a time corresponding to the backlash value from the third time as an error time due to hysteresis characteristics of the position sensor.
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Kesner teaches an ultrasound imaging apparatus, wherein the controller determines a time difference between the first switching time point and the second switching time point as a third time, and determines a time shortened by a time corresponding to the backlash value from the third time as an error time due to hysteresis characteristics of the position sensor (Paragraph 0066 teaches that the backlash is examined based on the position change and that the hysteresis curve is plotted with the tip position and the command. The backlash is quantified base on the hysteresis curve. Paragraph 0069 teaches that the backlash is a result of the switching from pushing to compression).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Kesner’s teaching of observing hysteresis characteristics of the position sensor. This implementation of backlash in an ultrasound catheter system can be implemented in the catheter probe of Song. This modified apparatus would allow the user to track fast moving tissue structures, such as fast moving in-cardiac structures (Paragraph 0024 of Kesner). Furthermore, the modification can include compensation for fiction and backlash (Paragraph 0012 of Kesner).

Regarding claim 15, modified Song teaches the ultrasound imaging apparatus in claim 14, as discussed above.
Song further teaches an ultrasound imaging apparatus, wherein when a point at which the output signal is switched from the second signal to the first signal as a result of the transducer module rotating in the first direction is set as a central axis of the transducer module, the controller determines a point, which is shifted with 10respect to a point at which the output signal is switched from the first signal to the second signal as a result of the transducer rotating in the second direction by the error time in the first direction, as the central axis of the transducer module (Paragraph 0104 teaches that the backlash is used in the determination of the error as the number of driving increases as the angle changes between the motor and transducer axes. Fig. 7 shows the alteration of the of the transducer from the CW to the CCW directions lags behind the alteration of the motor’s directional switch).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793